                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 BRIDGETTE DAVIS,                               §
                                                §
       Plaintiff,                               §
                                                §
 v.                                             §    Civil Action No. 4:19-cv-617-SDJ-KPJ
                                                §
 INTEGRITY RECOVERY                             §
 MANAGEMENT, LLC, et al.,                       §
                                                §
       Defendants.                              §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On August 21, 2019, Plaintiff filed an Original Complaint (Dkt. #1) against four named

Defendants: Integrity Recovery, LLC (“Integrity Recovery”), Perfection Collection, LLC

(“Perfection Collection”), SureTec Insurance Company (“SureTec”), and Logan Reed (“Reed”).

On January 20, 2021, Plaintiff and SureTec filed a joint Stipulation of Dismissal (Dkt. #34),

wherein the parties request that the Court dismiss all claims between them with prejudice. On May

19, 2021, the Magistrate Judge entered proposed findings of fact and recommendations (Dkt. #36)

that Plaintiff’s claims against Integrity Recovery, Perfection Collection, and Reed be dismissed

without prejudice for want of prosecution.

       Having received the Report of the United States Magistrate Judge, and no timely objections

being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

       Accordingly, Plaintiff’s claims against Integrity Recovery, Perfection Collection, and

Logan Reed are DISMISSED WITHOUT PREJUDICE.
          All relief not previously granted is DENIED. The Clerk is directed to CLOSE this civil

action.

               So ORDERED and SIGNED this 8th day of June, 2021.




                                                              ____________________________________
                                                              SEAN D. JORDAN
                                                              UNITED STATES DISTRICT JUDGE




                                                2
